8. European metrology research and development programme (
- Before the vote:
Mr President, ladies and gentlemen, the reason we are able to conclude this procedure at first reading is that we have succeeded in bringing about excellent cooperation across the group divide and with the other institutions. For this, I should like to offer particular thanks to my fellow MEPs, the Council, the Commission, the secretariat of the Committee on Industry, Research and Energy, the European Economic and Social Committee and, of course, the large body of researchers behind it all.
We now have within reach concerted European research, in the context of future cooperation between the 22 National Metrology Institutes. This will introduce substantial Europeanisation into the important field of measurement. In addition, there is to be enhanced cooperation in future involving the five Member States not yet participating in this integration. We have achieved this by means of Article 169, which we apply when coordinating national and European research funding. Each amounts to EUR 200 million, and this will enable us to achieve cooperation between the nation-states.
Research in the field of measurement covers a wide range of fields, from diabetes to the nanotechnology or space fields, and will be important to the whole field of standard setting in relation to CO2 in future. So, then, I wish to reiterate my particular thanks to everyone involved. I hope that this will lead to enhanced European cooperation in this very important research area in future.